DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are pending and subject to this Office Action. 
The previous objections to claims 1, 3-5, 7, 11, 13, and 16 are withdrawn in view of the amendments made to the claims.
The previous rejection of claims 1-20 under 35 USC 112(b) is withdrawn in view of the amendments made to claims 1 and 13.
The previous rejection of claim 5 under 35 USC 112(d) is withdrawn in view of the amendment made to the claim.

Response to Arguments
Applicant's arguments filed on 03/30/2021 have been fully considered but they are not persuasive. On page 7, Applicant argues that Gartside does not teach or suggest the claimed molar ratio of butene to n-butane (i.e. between 40:1 and 80:1), and that Gartside does provide enough information to calculate the molar ratio of butene to n-butane in the product stream. Particularly, Applicant argues that Example 1A from Table 2 of Garside, which would give the butene to butane molar ratio closest to the claimed range among the disclosed Examples (1A-1E), shows a ratio of butenes to n-butane of 84:1, which is higher than the claimed ratio range. 
In response, the Applicant’s argument is not persuasive because Example 1A of Gartside is not representative of the claimed process and thus cannot be used as evidence for showing that Gartside does not teach the claimed molar ratio of butene to n-butane between 40:1 and 80:1. It is noted that claims 1 and 13 require “converting said 1,3-butadiene to n-converted by “said 1,3-butadiene,” as recited in claims 1 and 13. In addition, while Examples 2D-2F correspond to the instant invention, Gartside does not provide enough information with regard to how much n-butane and butenes are formed from conversion of 1,3-butadiene. 
As noted in the previous Office Action, Gartside discloses the same process of hydrogenating 1,3-butadiene in the presence of a combined stream of hydrogen and carbon monoxide and a hydrogenation catalyst comprising a group VIII metal (e.g. Pd) at least under the overlapping conditions including temperature, pressure, and CO/H2 ratio ([0044], [0045], [0048]; see Spec., [0050], [0053]-[0054]). Therefore, one of ordinary skill in the art would reasonably expect the Gartside process to operate in the same manner as the instant invention, especially to include at least part of the claimed molar ratio of the butene formed from the converted 1,3-butadiene to the n-butane formed from the converted 1,3-butadiene of between 40:1 and 80:1.

Claim Objections
Claim 5 is objected to because of the following informalities
Claim 5: Applicant is suggested to amend the limitation “said competitive chemical species” to read “said at least one competitive chemical species” to be consistent with “at least one competitive chemical species,” recited in claim 1, lines 2-3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gartside et al. (US Pub. 2006/0235254 A1, cited in IDS dated 10/06/2020).
Regarding claims 1 and 4, Gartside discloses a process comprising:
a) obtaining a combined stream (Fig. 3, 214) comprising hydrogen and carbon monoxide (i.e., a competitive chemical species), wherein the molar ratio of carbon monoxide to hydrogen is between 0.1% and 3% (i.e., 0.001 and 0.03) ([0045]; [0052]);

c) reacting said combined stream and the mixed olefin stream in the presence of the hydroisomerization/hydrogenation catalyst ([0043]; [0048]); and
d) converting said 1,3-butadiene to n-butane and at least one butene ([0008]; [0043]).
The claimed molar ratio of competitive chemical species (carbon monoxide) to hydrogen in the combined stream of between 0.0001:1 and 0.02:1 overlaps the corresponding range disclosed by Gartside, i.e., 0.001 and 0.03, and is considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.
Gartside does not explicitly disclose that the molar ratio of the butene formed from the converted 1,3-butadiene to the n-butane formed from the converted 1,3-butadiene is between 40:1 and 80:1. 
However, it should be noted that Gartside discloses the same process of hydrogenating 1,3-butadiene in the presence of a combined stream of hydrogen and carbon monoxide and a hydrogenation catalyst comprising a group VIII metal (e.g. Pd) at least under the overlapping conditions including temperature, pressure, and CO/H2 ratio ([0044], [0045], [0048]; see Spec., [0050], [0053]-[0054]). Therefore, one of ordinary skill in the art would reasonably expect the Gartside process to operate in the same manner as the instant invention, especially to include at least part of the claimed molar ratio of the butene formed from the converted 1,3-butadiene to the n-butane formed from the converted 1,3-butadiene of between 40:1 and 80:1. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either 

Regarding claim 2, Gartside teaches that the reactor is a stand-alone fixed bed reactor ([0052]).

Regarding claim 5, Gartside teaches that the molar ratio of carbon monoxide to hydrogen in the combined stream is between 0.1% and 3% (i.e., 0.001 and 0.03) ([0045]; [0052]). The claimed molar ratio of competitive chemical species (carbon monoxide) to hydrogen of between about 0.0001:1 and about 0.001:1 overlaps the corresponding range disclosed by Gartside and is considered prima facie obvious.

Regarding claim 6, Gartside discloses that butadiene in the feed is hydrogenated butenes ([0043]). Since butadiene is initially hydrogenated to 1-butene and part of the 1-butene is subsequently isomerized to 2-butene ([0008]), it can be said that the butadiene in the feed is converted to a combination of 1- and 2-butene.

Regarding claim 7, Gartside discloses an example (Example 5) in which 1-butene conversion is 79% with 1-butene selectivity to butane of 5.4% ([0073]-[0074]). Since the reaction in Gartside mainly involves isomerization of 1-butene to 2-butene while minimal skeletal isomerization (i.e., 1- or 2- butene to isobutylene) occurs ([0008]; [0017]; [0043]), Gartside is considered to teach that the product steam in Example 5 comprises about 21% butene and about 74% 2-butene, which is equivalent to a molar ratio of 2-butene/1-butene of about 3.5.

Regarding claims 8 and 9, Gartside does not explicitly disclose that butadiene in the feed stream is completely (100%) converted, wherein at least 95% (claim 8) or at least 99% 2 ratio ([0044], [0045], [0048]; see Spec., [0050], [0053]-[0054]). Therefore, one of ordinary skill in the art would reasonably expect the Gartside process to operate in the same manner as the instant invention, including the butadiene conversion and selectivity to at least one butene. 
Alternatively, Gartside notes that butadiene is as a catalyst poison for subsequent processes and that the formation of butane is undesirable ([0015]-[0016]), Therefore, it would have been obvious to one of ordinary skill in the art to optimize process conditions such that the butadiene conversion is maximized while the butane formation is avoided since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that Gartside discloses the same reaction process with overlapping conditions as the instant invention, one skilled in the art would have arrived at claims 8 and 9 via routine optimization of the process conditions by the desire to completely remove butadiene while avoiding the butane formation. 

Regarding claim 10, Gartside discloses that the inlet temperature (i.e. temperature during the co-feeding step) is between 80 and 250 ºF ([0044]). The claimed temperature range of between 70 and 180 ºF overlaps the corresponding range disclosed by Gartside and is considered prima facie obvious.

Regarding claim 11, Gartside discloses a reactor pressure of between 2 and 30 barg, i.e., between 29 and 435 psig ([0044]). The claimed pressure range of between 50 and 300 psig prima facie obvious. 

Regarding claim 12, Gartside discloses that the mixed olefin stream may contain 0.13 wt% butadiene ([0069]; Table 6), which meets the claimed range of between greater than 0 and 5 wt%.

Regarding claims 13 and 14, Gartside discloses a process comprising:
a) obtaining a combined stream (Fig. 3, 214) comprising hydrogen and carbon monoxide (i.e., a competitive chemical species), wherein the molar ratio of carbon monoxide to hydrogen is between 0.1% and 3% (i.e., 0.001 and 0.03) ([0045]; [0052]);
b) co-feeding a mixed olefin stream (Fig. 3, 212) containing 1,3-butadiene with said combined stream into a gas-liquid fixed bed reactor packed with a solid hydroisomerization/hydrogenation catalyst (a heterogeneous hydrogenation catalyst) ([0044]; [0048]; [0052]; [0073]-[0074]);
c) reacting said combined stream and the mixed olefin stream in the presence of the hydroisomerization/hydrogenation catalyst ([0043]; [0048]); and
d) converting said 1,3-butadiene to n-butane and at least one butene ([0008]; [0043]).
The claimed molar ratio of competitive chemical species (carbon monoxide) to hydrogen in the combined stream of between 0.0001:1 and 0.001:1 overlaps the corresponding range disclosed by Gartside, i.e., 0.001 and 0.03, and is considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.

However, it should be noted that Gartside discloses the same process of hydrogenating 1,3-butadiene in the presence of a combined stream of hydrogen and carbon monoxide and a hydrogenation catalyst comprising a group VIII metal (e.g. Pd) at least under the overlapping conditions including temperature, pressure, and CO/H2 ratio ([0044], [0045], [0048]; see Spec., [0050], [0053]-[0054]). Therefore, one of ordinary skill in the art would reasonably expect the Gartside process to operate in the same manner as the instant invention, especially to include at least part of the claimed molar ratio of the butene formed from the converted 1,3-butadiene to the n-butane formed from the converted 1,3-butadiene of between 40:1 and 80:1. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01 I. 

Regarding claim 15, Gartside teaches that the reactor is a stand-alone fixed bed reactor ([0052]).

Regarding claim 17, Gartside discloses that the inlet temperature (i.e. temperature during the co-feeding step) is between 80 and 250 ºF ([0044]). The claimed temperature range of between 70 and 180 ºF overlaps the corresponding range disclosed by Gartside and is considered prima facie obvious.

Regarding claim 18, Gartside discloses a reactor pressure of between 2 and 30 barg, i.e., between 29 and 435 psig ([0044]). The claimed pressure range of between 50 and 300 psig prima facie obvious. 

Regarding claim 19, Gartside discloses that the mixed olefin stream may contain 0.13 wt% butadiene ([0069]; Table 6), which meets the claimed range of between greater than 0 and 5 wt%.

Regarding claim 20, Gartside does not explicitly disclose that butadiene in the feed stream is completely (100%) converted, wherein at least 95% of the butadiene is converted to at least one butene. However, it should be noted that Gartside discloses the same process of hydrogenating 1,3-butadiene in the presence of a combined stream of hydrogen and carbon monoxide and a hydrogenation catalyst comprising a group VIII metal (e.g. Pd) at least under the overlapping conditions including temperature, pressure, and CO/H2 ratio ([0044], [0045], [0048]; see Spec., [0050], [0053]-[0054]). Therefore, one of ordinary skill in the art would reasonably expect the Gartside process to operate in the same manner as the instant invention, including the butadiene conversion and selectivity to at least one butene. Alternatively, Gartside notes that butadiene is as a catalyst poison for subsequent processes and that the formation of butane is undesirable ([0015]-[0016]), Therefore, it would have been obvious to one of ordinary skill in the art to optimize process conditions such that the butadiene conversion is maximized while the butane formation is avoided since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Given that Gartside discloses the same reaction process with overlapping conditions as the instant invention, one skilled in the art would have arrived at claim 20 via routine optimization of the process conditions by the desire to completely remove butadiene while avoiding the butane formation. 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gartside et al. (US Pub. 2006/0235254 A1, cited in IDS dated 10/06/2020), as applied to claims 1 and 13, and in view of evidenced by Xu et al. (US Pub. 2002/0004621 A1)
Regarding claims 3 and 16, Gartside teaches co-feeding a mixed olefin stream (Fig. 3, 212) containing 1,3-butadiene with a combined stream of carbon monoxide and hydrogen into the inlet of a fixed bed reactor, as discussed above ([0044]; [0052]; [0073]-[0074]). Gartside further teaches injecting the carbon monoxide and hydrogen at multiple points along the length of a single fixed bed reactor ([0045]; [0052]-[0053]; see Fig. 3 and Fig 4). 
Gartside does not explicitly disclose that the process can also be operated with a series of fixed bed reactors, wherein said co-feeding step occurs at the lead reactor, the tail reactor or both reactors.
However, Xu, directed to a multi-stage selective hydrogenation of C10-C16 diolefins, teaches operation of serially-connected reactors where a hydrocarbon feed stream flows through the reactors in sequence while hydrogen gas is injected into each reactor separately ([0011]; Fig. 1). Xu teaches that such multipoint injection of hydrogen gas makes it possible to control the amount of hydrogen injected into each reactor such that each reactor is operated at a desirable ratio and unwanted saturation of mono-olefins to paraffins is avoided ([0011]). It is noted that Gartside teaches that the multipoint injection of hydrogen gas allows for maintaining a desirable hydrogen amount throughout the reaction zone, i.e., not having a lower concentration at a particular point along the reactor length, and reduces the undesirable saturation of butene to butane, compared to the single hydrogen injection ([0051]; [0068]).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Gartside by substituting the single fixed reactor having multiple hydrogen injection points (e.g. Fig. 2 or Fig. 3) with a series of fixed bed reactors, each reactor having a hydrogen inlet, because both Gartside and Xu teach applying multipoint injection of hydrogen gas for the purpose of controlling the hydrogen amount in the prima facie obvious to substitute equivalents for the same purpose. MPEP 2144.06 II.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON Y CHONG/Examiner, Art Unit 1772                                                                                                                                                                                                        

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772